Citation Nr: 0010552	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of a head 
injury.









ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 1981 to May 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1995 and September 1995 rating 
decisions of the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina, Regional Office (RO).  The January 
1995 rating decision denied service connection for residuals 
of a head injury.  The September 1995 rating decision, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder.  In October 1997, the Board remanded 
this appeal to the RO to obtain private and/or VA treatment 
records, to forward a VA Form 21-22 to the appellant and 
advise him to return it with an organization designated as 
his representative if he desired representation, and to 
obtain verification of his period of active duty for training 
and his complete service medical records.  Development to 
these ends was accomplished, to the extent possible.

No further action will be taken with regard to the 
appellant's request for a Travel Board hearing.  The record 
reflects that he failed to appear on two separate occasions 
for scheduled Travel Board hearings, of which his most recent 
failure to report for a hearing scheduled on February 15, 
2000, has not been claimed or shown to be for good cause.

Moreover, as the appellant failed to respond to the RO's 
recent attempt of October 1999 to clarify representation 
following his relocation back to North Carolina (which was 
preceded by his short-term stay in Georgia in 1998), he is 
considered to be without representation currently for 
purposes of this appeal.


FINDINGS OF FACT

1.  Service medical records do not reflect treatment or 
diagnosis of an acquired psychiatric disorder during the 
appellant's period of active duty for training.

2.  Service medical records reflect treatment for a 
laceration injury above the left eye, but a chronic 
disability related thereto was not shown in service, and 
there is no evidence showing the presence of a current 
disability manifested by residuals of a head injury involving 
headaches, dizziness, drowsiness and fatigue.


CONCLUSION OF LAW

The appellant has not established by a preponderance of the 
evidence that he is a veteran for purposes of his claims of 
service connection for residuals of a head injury and an 
acquired psychiatric disorder.  38 U.S.C.A. § 101(22), (24) 
(West 1991); 38 C.F.R. § 3.6(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As detailed above in the Introduction, the appellant was a 
unit member of the Army National Guard with a period of 
"active duty for training" from December 1981 to May 1982.  
He had no additional service in the military, however, 
because he was administratively discharged in May 1982 under 
honorable conditions (general) due to "unsuitability, 
apathy, defective attitude or inability to expend effort 
constructively."  See DD Form 214, of record.

With respect to the above-cited dates, the United States 
Court of Appeals for Veterans Claims (the Court) has 
consistently held that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

However, the Court has held that a claimant must first 
establish status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  A claimant attempting to establish veteran status 
based upon a period of active duty for training (ADT) or 
inactive duty for training (IDT) must show entitlement to 
service connection under the law and regulations germane 
thereto, see 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999), by a "preponderance of the 
evidence".  Laruan, 11 Vet. App. 80, 84 (1998) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), the Court 
stated that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence that he or she is a 
"veteran"; only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans"); see also Villeza v. Brown, 9 Vet. App. 353, 
357 (1996); aff'd, 114 F.3d 1206 (Fed. Cir. 1997 (table).

The Court further held in Laruan that the "relaxed 
evidentiary thresholds" inherent in concepts of what 
evidence will "well ground" a claim for veterans benefits, 
which if satisfied, afford veterans the "duty to assist" 
and "benefit-of-the doubt" provisions of 38 U.S.C.A. 
§ 5107(a) and (b), apply only to "claimants" who have 
achieved "veteran" status for themselves or based on the 
service of another (Court of Appeals for the 
Federal Circuit recently limited the scope of the Laruan 
analysis as to a "veteran" status claim based on new and 
material evidence, see Trilles v. West, No. 97-192 (U. S. 
Vet. App. Feb. 15, 2000) and D'Amico v. West, No. 99-7110 
(Fed. Cir. Apr. 7, 2000), but the Trilles and D'Amico 
holdings are not applicable to the facts in this case.  The 
appellant's claim is an original claim for benefits, and 
therefore, the concepts of finality and new and material 
evidence are not germane to the Board's disposition of this 
appeal.
In view of the above, the Board must initially consider 
whether a preponderance of the evidence shows that the 
appellant is "veteran" with respect to each disability he 
has claimed entitlement to service connection, as listed on 
the title page of this decision.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying active duty for training, see supra, during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and for any 
period of inactive duty training during which the individual 
was disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  The Court has held that establishing service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the asserted in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); see Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability 
in service can be shown by either evidence contemporaneous 
with service or evidence that is post-service.  Savage, 10 
Vet. App. at 495.  However, a claimant diagnosed with a 
chronic condition shown after service must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

Alternatively, service connection may be granted for any 
disease diagnosed after service if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Initially, the Board observes that pursuant to the October 
1997 remand instructions, the RO sent a letter to the 
appellant in November 1997, requesting information on any 
treatment he had received for his claimed disorders.  In 
January 1998, he responded with a list of three facilities.  
The RO contacted each of the three facilities.  One of the 
facilities, the Guilford County Mental Health Center, 
responded that the appellant's authorization form did not 
conform to their requirements.  The RO sent letters to the 
appellant in April 1998 and September 1998, at his most 
recent address at those times, and requested that he complete 
and return the authorization form required from such 
facility.  The appellant did not respond.

Additionally, in regard to representation, the Board notes 
that the appellant submitted a VA Form 21-22, in January 
1998, designating the "State Dept. of Veterans Service" as 
his accredited representative.  At that time, he was living 
in Smyrna, Georgia.  In February 1998, the RO sent a letter 
to the appellant requesting that he indicate whether he 
desired to be represented by the Georgia Department of 
Veterans Service or the North Carolina Division of Veterans 
Affairs.  Again, the appellant did not respond.  A June 1998 
report of contact listed a current address for the appellant 
in Greensboro, North Carolina.  The record indicates that the 
several additional Greensboro, North Carolina addresses were 
subsequently provided.  The Board notes that on two occasions 
in October 1999, the RO notified the appellant that he may 
designate one of several organizations as his accredited 
representative.  The appellant did not respond to either 
letter.  The Board observes that the Court has held in Hyson 
v. Brown, 5 Vet. App. 262 (1993), that it is the burden of 
the claimant to keep VA appraised of his or her whereabouts.  
The Board is satisfied, therefore, that the total clinical 
and other documentary evidence available is sufficient for 
appellate determination of the issues presently on appeal.

In view of the above, the Board finds that no further action 
is required to either develop the record or clarify status of 
representation.

Acquired Psychiatric Disorder

A preponderance of the evidence does not show that the 
appellant is a veteran for purposes of his claim of service 
connection for an acquired psychiatric disorder, and 
accordingly, service connection is not warranted for this 
disorder.  Service medical records do not specifically refer 
to complaints of or treatment for any psychiatric disorders.  
A January 1982 entry noted that the appellant indicated that 
he had decreased vision for the previous three days after 
suffering a cut on the eyelid.  He reported that he fell at a 
grenade range.  The examiner noted that there was a 1.5 cm 
resolving laceration above the left eye.  There was slight 
tissue separation and general scarring present.  The 
assessment was deferred.  A subsequent January 1982 entry 
related an assessment of post trauma with decreased vision.  
Another January 1982 entry indicated an impression of healing 
laceration and minor refractive error.  A March 1982 entry 
noted that the appellant was seen at a mental hygiene clinic.  
It was reported that he would be followed-up for the next six 
to eight weeks.  No assessment was provided.  An additional 
March 1982 entry also noted that the appellant was seen at 
the mental hygiene clinic.  An April 1982 entry reported that 
he was seen with pain in the left mandibular area.  He 
indicated that he was in a fight and got hit in the jaw.  The 
examiner reported that there was no deformity of the left 
mandibular area and that the range of motion of the jaw was 
good.  The assessment was the need to rule out a contusion 
versus a fracture.  A subsequent assessment noted that an X-
ray was negative for a fracture.

Private treatment records dated from June 1987 to June 1994 
indicated that the appellant was treated for disorders 
including psychiatric disorders.  A June 1987 report from the 
Guilford County Area Mental Health, Mental Retardation and 
Substance Abuse Program noted that the appellant was brought 
in by his mother who reported that he had problems since he 
was nine years old.  It was observed that the mother had 
indicated that he had never been treated before, but that he 
talked to himself and thought people were controlling his 
mind and trying to kill him.  The diagnosis was 
schizophrenia, paranoid type.  It was also noted that he was 
depressed.  A July 1987 discharge summary from the John 
Umstead Hospital noted that it was the first psychiatric 
admission for the appellant who was sent to such facility on 
involuntary commitment status to rule out atypical psychosis.  
It was reported that he had never seen a psychiatrist before, 
but that his mother indicated that he had trouble since he 
was nine years old with restlessness and acting like he was 
in a strange world.  The final diagnoses included 
schizophreniform disorder with the need to rule out 
borderline personality disorder with psychotic decompensation 
and temporal lobe epilepsy with interictal behavioral 
syndrome.

A December 1987 report from the Guilford County Area Mental 
Health, Mental Retardation and Substance Abuse Program noted, 
as to history, that prodromal systems were noted by the 
appellant's mother six months before a psychotic break in 
June 1987.  It was observed that the appellant was 
hospitalized in June 1987 and responded well to medication 
and a structured environment and was discharged in July 1987.  
The diagnoses included schizophreniform disorder and 
borderline personality disorder.  A May 1991 admission 
assessment report indicated diagnoses of schizophrenia, 
paranoid type and noted that the appellant was depressed and 
a June 1991 entry indicated diagnosed including paranoid 
schizophrenia and anti-social personality disorder.

An April 1992 discharge summary from John Umstead Hospital 
noted that it was the second admission for the appellant and 
that he was last admitted in June 1987.  The diagnoses 
included chronic paranoid schizophrenia with an acute 
exacerbation and antisocial personality disorder.  A March 
1994 report from Dr. Bartley indicated that he was paranoid 
schizophrenic since he was twenty-five.  Dr. Barley indicated 
diagnoses including paranoid schizophrenia, antisocial 
personality disorder and post gunshot injury (1985) and hit 
on the head on training range (1982).  Reports from the 
Guilford County Area Mental Health, Mental Retardation and 
Substance Abuse Program dated in June 1993 and June 1994 
indicated diagnoses of paranoid schizophrenia, antisocial 
personality disorder and pain and numbness from an old back 
injury.

In his January 1996 substantive appeal, the appellant 
reported that he sustained a head trauma during his period of 
service which caused his mental illness.  He reported that he 
suffered from headaches, dizziness and drowsiness before 
receiving treatment from any professional.

In this case, there is no competent medical evidence that 
relates any of the psychiatric disorders treated and 
diagnosed since 1987 as being incurred or aggravated during 
his qualifying period of ADT.  As there is no competent 
medical evidence showing treatment or diagnosis of any 
psychiatric disorder during the appellant's period of ADT, 
and in view of the fact that a diagnosis of a psychiatric 
disorder is not shown until a number of years after his ADT 
service, the Board concludes that a preponderance of the 
evidence does not show he has established veteran status for 
purposes of this claim.  See Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) (if claim relates to period of ADT, 
disability must have manifested itself during that period; 
otherwise, period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of 
that claim).

As noted, service medical records indicate that he was seen 
on two occasions in March 1992 at a mental hygiene clinic.  
However, no assessment or diagnosis as to any psychiatric 
disorder was provided.  Additionally, a January 1982 entry 
noted that he was seen for decreased vision after suffering a 
cut on the eyelid.  A subsequent January 1982 entry indicated 
an impression of a healing laceration and minor refractive 
error.  An April 1982 entry noted that he was seen with pain 
in the left mandibular area after being hit in the jaw in a 
fight and indicated that an X-ray was negative for a 
fracture.  The Board observes that the first clinical 
reference to any psychiatric disorder was pursuant to a June 
1987 report from the Guilford County Area Mental Health, 
Mental Retardation and Substance Abuse Program, more than 
five years after his separation from service, which noted 
that he had never been treated before, but that his mother 
reported that he had problems since he was nine years old.  
The diagnosis was schizophrenia, paranoid type.  A July 1987 
discharge summary from the John Umstead Hospital also noted 
that it was the first psychiatric admission for the appellant 
and that his mother reported that he had trouble with 
restlessness and acting like he was in a strange world since 
he was nine years old.  The diagnoses included 
schizophreniform disorder with the need to rule out 
borderline personality disorder with psychotic decompensation 
and temporal lobe epilepsy with interictal behavioral 
syndrome.  The Board notes that although such reports 
indicate that the mother reported that he had problems since 
he was nine years old, the evidence of record does not refer 
to any psychiatric disorders until June 1987.  The Board 
observes that subsequent private treatment records indicated 
that he was treated for variously diagnosed disorders 
including schizophreniform disorder; borderline personality 
disorder; schizophrenia, paranoid type; chronic paranoid 
schizophrenia and antisocial personality disorder.  However, 
none of these records relate the etiology of these disorders 
to any incident or event of his brief ADT military service in 
1981-82.

The Board notes that the appellant has alleged in statements 
on appeal that his claimed acquired psychiatric disorder 
originated during his period of ADT.  He has specifically 
alleged that a head trauma he sustained in service caused his 
mental illness.  However, he is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and his claimed acquired psychiatric 
disorder or to otherwise assert medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, service connection for an acquired psychiatrist 
disorder is denied.

Residuals of Head Injury

As noted above, service records indicate that the appellant 
was treated for a laceration injury above the left eye while 
on ADT in January 1982.  However, other than some decreased 
vision complaints that were treated shortly after the injury, 
the service records show no further treatment for this injury 
during the balance of his ADT service.  Service records 
contain no specific references to a head injury other than 
the aforementioned laceration.  Accordingly, the Board finds 
that a chronic disability manifested by residuals of a head 
injury claimed on appeal (headaches, dizziness, drowsiness 
and fatigue) was not shown in his ADT service.  Caluza, 
supra.  Moreover, private treatment records dated from June 
1987 to June 1994 indicated that the appellant was treated 
for several disorders.  A July 1987 discharge summary from 
the John Umstead Hospital noted that his physical examination 
was only remarkable for a surgical scar on his left abdominal 
area where he said he was shot.  The diagnoses referred to 
psychiatric disorders.  An April 1992 report from such 
facility reported that the appellant refused a physical 
examination, but that he was noted to be a well-nourished and 
well-developed.  There was no reference to any head injuries.  
An October 1992 report from the Moses H. Cone Group of Health 
Care Services noted that he reported that the was hit on the 
right side of the face the previous day.  It was observed 
that his right eye was swollen.  The diagnosis was status 
post assault.  A March 1994 entry from Dr. Bartley indicated 
diagnoses including a hit on the head on a training range 
(1982).

In view the above, the Board concludes that the appellant has 
not established "veteran" status for purposes of this claim 
by a preponderance of the evidence.  Laruan, 11 Vet. App. at 
85-86.  As stated above, there is no competent medical 
evidence showing treatment or diagnosis of residuals of head 
injury manifested by headaches, dizziness, drowsiness and 
fatigue during the appellant's period of ADT, and in view of 
the fact that a like condition is not shown by treatment or a 
diagnosis after service, the Board concludes that a 
preponderance of the evidence does not show he has 
established veteran status for purposes of this claim.  
Further, as there is no contemporaneous evidence of in-
service treatment for the type of head injury claimed, 
combined with the fact that there is no competent evidence 
showing continuity of symptomatology for such an injury in 
the years after service, the Board finds an overwhelming 
preponderance of the evidence to be against this claim on the 
issue of "veteran" status.  As indicated, the appellant was 
treated only for a laceration injury above his left eye 
during ADT, which involved follow-up treatment for complaints 
of decreased vision.  A chronic disability related thereto is 
not otherwise shown by the balance of his records, to include 
the post service records, and there is no medical evidence 
showing any current disability manifested by head injury 
residuals causing headaches, dizziness, drowsiness and 
fatigue.

Accordingly, the claim of entitlement to service connection 
for residuals a head injury is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for residuals of a head injury is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 12 -


- 11 -


